PER CURIAM.
This court has jurisdiction over the petition for writ of mandamus, since mandamus is properly used to test the correctness of a trial court’s determination that it has no jurisdiction. Pino v. District Court of Appeal, Third District, 604 So.2d 1232, 1233 (Fla.1992). The related appeal of the consolidated cases does not challenge the validity of the underlying settlement agreement or its amendment. Continuing enforcement of the settlement agreement, as amended, is independent and collateral to the subject matter of the appeal. The trial court has jurisdiction to consider petitioner’s motions to enforce the settlement agreement filed on August 11 and October 4 and any motions for stay filed pursuant to Florida Rule of Appellate Procedure 9.310, Amlan, Inc. v. Detroit Diesel Corp., 651 So.2d 701, 706 (Fla. 4th DCA 1995); Hemmerle v. Federal Deposit Ins. Corp., 569 So.2d 472, 473 (Fla. 4th DCA 1990), rev. denied, 583 So.2d 1035 (Fla.1991).
Petition for writ of mandamus is granted.
KLEIN, SHAHOOD and GROSS, JJ„ concur.